Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 09/08/2021 under 37 CFR 1.131 has been considered.
Applicant’s arguments with respect to claims 1-2, 4-7, 11, 19 have been considered but are moot because the arguments do not apply to any of the references as being used in the current rejection.
Claim 19 has been added.
DETAILED ACTION
This action is responsive to application No. 16732639 filed on 1/02/2020.
Information Disclosure Statement
Acknowledgment is made of Applicant’s Information Disclosure Statement (IDS) form PTO-1449.  These IDS has been considered.
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Election/Restrictions
Applicant’s election without traverse of claims 1-2, 4-7, 11 in the reply filed on 5/17/2021 is acknowledged.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claims 1-2, 4-6, 11 are rejected under 35 U.S.C. 103 as being unpatentable over Inumiya (US 2018/0069112) in view of Watanabe et al. (US 2018/0069112).
Regarding Independent claim 1, Inumiya teaches a semiconductor device comprising:
a metal-insulator-semiconductor (MIS) structure that includes a nitride semiconductor layer (Fig.1, elements 14 & 16), a gate insulator film (Fig.1, element 22) , and a gate electrode (Fig.1, element 24) stacked in stated order; and 
a source electrode (Fig.1, element 26) and a drain electrode (Fig.1, element 28) that are disposed to sandwich the gate electrode in a plan view and contact the nitride semiconductor layer, 
wherein the gate insulator film is a single layer of a threshold value control layer that includes an oxynitride film (paragraph 0027 discloses aluminum oxynitride), the threshold value control layer is in contact with each of the gate electrode and the nitride semiconductor layer (Fig. 1).
Inumiya does not explicitly disclose a nitrogen composition ratio of the threshold value control layer is at least 3 at % and at most 25 at %.
Watanabe et al. teach a semiconductor device with MIS structure comprising an AlON gate insulating layer with a nitrogen composition of 5% to 40% (paragraph 0010). prima facie case of obviousness exists. MPEP 2144.05.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the teachings of Inumiya according to the teachings of Watanabe et al. with the motivation to reduce electron trapping (paragraph 0011).
Regarding claim 2, Inumiya teaches wherein the threshold value control layer contains aluminum (paragraph 0027).
Regarding claim 4, Inumiya modified by Watanabe et al. teach wherein the nitrogen composition ratio of the threshold value control layer is at least 3 at.% and at most 15 at.% (paragraph 0010 of Watanabe).
Regarding claim 5, Inumiya modified by Watanabe et al. teach wherein the nitrogen composition ratio of the threshold value control layer is at least 3 at.% and at most 12 at.% (paragraph 0010 of Watanabe).
Regarding claim 6, Inumiya modified by Watanabe et al. teach wherein the threshold value control layer is amorphous or microcrystalline (paragraph 0013 of Watanabe).
Regarding claim 11, Inumiya teaches wherein the nitride semiconductor layer has a stacked structure of GaN and Al.sub.xGa.sub.1-xN, where 0.ltoreq.x.ltoreq.1 (paragraph 0031-0034).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Inumiya (US 2018/0069112) in view of Watanabe et al. (US 2018/0069112) and further in view of Ramdani et al. (US 2013/0140605).
Regarding claim 7, Inumiya modified by Watanabe et al. teach all of the limitations as discussed above.
Inumiya modified by Watanabe et al. do not explicitly disclose wherein a nitrogen content in the threshold value control layer decreases from the nitride semiconductor layer toward the gate electrode.
Ramdani et al. teach a HEMT device comprising wherein a nitrogen content in the threshold value control layer decreases from the nitride semiconductor layer toward the gate electrode (paragraph 0018 discloses “the nitrogen composition in AlON layer 145 may vary from a highest atomic percentage (e.g., at or near 100%) at the interface with AlN layer 140 to a lowest percentage (e.g., a few atomic percent) at or near the top surface of AlON layer 145”).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the teachings of Inumiya and Watanabe et al. according to the teachings of Ramdani et al. with the motivation to mitigate charge build-up during passivation (paragraph 0012).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Ramdani et al. (US 2013/0140605).
Regarding Independent claim 1, Ramdani et al. teach a semiconductor device comprising:
a metal-insulator-semiconductor (MIS) structure that includes a nitride semiconductor layer (Fig.1C, elements 120 & 125), a gate insulator film 
a source electrode (Fig.1C, element 180) and a drain electrode (Fig.1C, element 170) that are disposed to sandwich the gate electrode in a plan view and contact the nitride semiconductor layer,
wherein the gate insulator film includes a threshold value control layer that includes an oxynitride film (paragraph 0018), 
a nitrogen content in the threshold value control layer decreases from the nitride semiconductor layer toward the gate electrode (paragraph 0018), 
a nitrogen composition ratio of the threshold value control layer is 7 at.% around an interface between the threshold value control layer and the nitride semiconductor layer, and is 3 at.% around an interface between the threshold value control layer and the gate electrode (paragraph 0018 discloses “the nitrogen composition in AlON layer 145 may vary from a highest atomic percentage (e.g., at or near 100%) at the interface with AlN layer 140 to a lowest percentage (e.g., a few atomic percent) at or near the top surface of AlON layer 145”. Accordingly, the graded nitrogen composition is an art recognized variable. It would have been obvious to one of ordinary skill in the art, at the time of invention, to optimize the graded nitrogen composition and arrive at the claim 19 limitation. With respect to the limitations of Claim 19, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  See In re Aller, 220 F.2d 454, 456, 105 USPQ 233 (CCPA 1955).  It would have been obvious to one of ordinary skill in the art of making semiconductor devices to determine the workable or optimal value for the 

Conclusion 
	THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHED AHMED whose telephone number is (571)272-3477.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on 571-272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Primary Examiner, Art Unit 2813